Title: From Archibald Young to Abigail Smith Adams, 7 November 1811
From: Young, Archibald
To: Adams, Abigail Smith

November 7th 1811.
Cloathing purchased for George and John Adams
3 peices Blew Nankeen at 2 dollars pr piece61 peice yellow125 2 yd Gingham.631 yd vesting142 4  yds check169 5 doz pearl Buttons1503 yd cotton Cloth751 half oz Sewing Silk254 skains coulord cotton25Archibald Young’s Bill paid by Mrs A A.$10.29Mrs A. A. Account within22.821502924.6115.0CR By Cash—$15 9.61By Do— 4.5019.50
 Recd and settled in full to this day
Abigail Adams